Name: Council Decision (CFSP) 2016/1108 of 7 July 2016 amending Decision 2013/354/CFSP on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS)
 Type: Decision
 Subject Matter: Asia and Oceania;  EU institutions and European civil service;  cooperation policy;  European construction
 Date Published: 2016-07-08

 8.7.2016 EN Official Journal of the European Union L 183/65 COUNCIL DECISION (CFSP) 2016/1108 of 7 July 2016 amending Decision 2013/354/CFSP on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 3 July 2013, the Council adopted Decision 2013/354/CFSP (1) which continued EUPOL COPPS as from 1 July 2013. (2) On 2 July 2015, the Council adopted Decision (CFSP) 2015/1064 (2) which amended Decision 2013/354/CFSP and extended EUPOL COPPS from 1 July 2015 to 30 June 2016. (3) Following the Interim Strategic Review of EUPOL COPPS, the Mission should be extended for a further period of 12 months, to 30 June 2017. (4) Decision 2013/354/CFSP should be amended accordingly. (5) EUPOL COPPS will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/354/CFSP is amended as follows: (1) in Article 12(1), the following subparagraph is added: The financial reference amount intended to cover the expenditure related to EUPOL COPPS for the period from 1 July 2016 until 30 June 2017 shall be EUR 10 320 000; (2) in Article 15, the third paragraph is replaced by the following: It shall expire on 30 June 2017.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2016. Done at Brussels, 7 July 2016. For the Council The President M. LAJÃ Ã K (1) Council Decision 2013/354/CFSP of 3 July 2013 on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (OJ L 185, 4.7.2013, p. 12). (2) Council Decision (CFSP) 2015/1064 of 2 July 2015 amending Decision 2013/354/CFSP on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (OJ L 174, 3.7.2015, p. 21).